UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to Section 240.14a-12 Olympic Steel, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Olympic Steel, Inc., 22901 Millcreek Boulevard, Suite 650, Highland Hills, Ohio 44122 (216) 292-3800 To Our Shareholders: You are invited to attend the 2017 Annual Meeting of Shareholders of Olympic Steel, Inc. to be held at 5096 Richmond Road, Bedford Heights, Ohio 44146, on April 28, 2017 at 10:00 a.m. EDT. We are pleased to enclose the notice of the 2017 Annual Meeting of Shareholders, together with a Proxy Statement, a Proxy and an envelope for returning the Proxy. You are asked to: (1)approve the election of Directors nominated by the Board of Directors; (2)ratify the selection of Olympic Steel, Inc.’s independent auditors for the year ending December31, 2017; (3)approve, on an advisory basis, our named executive officer compensation; and (4) recommend, on an advisory basis, the frequency of shareholder votes on named executive officer compensation. Your Board of Directors unanimously recommends that you vote “FOR” all of the Director nominees nominated by the Board, “FOR” the ratification of the independent auditors selected for the year ending December 31, 2017 and our named executive officer compensation and for a frequency of “EVERY YEAR” in regards to the frequency of shareholder votes on named executive officer compensation. Please carefully review the Proxy Statement and then complete and sign your Proxy and return it promptly. If you attend the meeting and decide to vote in person, you may withdraw your Proxy at the meeting. Your time and attention to this letter and the accompanying Proxy Statement and Proxy is appreciated. Sincerely, Michael D. Siegal Chairman and Chief Executive Officer March 21, 2017 Olympic Steel, Inc., 22901 Millcreek Boulevard, Suite 650, Highland Hills, Ohio 44122 (216) 292-3800 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD APRIL 28, 2017 Notice is hereby given that the 2017 Annual Meeting of Shareholders of Olympic Steel, Inc., an Ohio corporation, which is referred to as the Company, will be held on April 28, 2017, at 5096 Richmond Road, Bedford Heights, Ohio 44146, at 10:00a.m. EDT, for the following purposes: 1. To elect the following Directors to the class whose two-year term will expire in 2019: Michael D. Siegal, Arthur F. Anton, Donald R. McNeeley and Michael G. Rippey; 2. To ratify the selection of PricewaterhouseCoopers LLP as the Company’s independent auditors for the year ending December31, 2017; 3. To approve, on an advisory basis, our named executive officer compensation; 4. To recommend, on an advisory basis, the frequency of shareholder votes on named executive officer compensation; and 5. To transact any other business properly brought before the 2017 Annual Meeting of Shareholders or any adjournment or postponement of the 2017 Annual Meeting of Shareholders. Only shareholders of record of the Company’s common stock on the books of the Company at the close of business on March10, 2017 will be entitled to vote at the 2017 Annual Meeting or any adjournment or postponement of the 2017 Annual Meeting. Your vote is important. All shareholders are invited to attend the 2017 Annual Meeting in person. However, to ensure your representation at the 2017 Annual Meeting, please mark, date and sign the enclosed proxy, and return it promptly in the enclosed envelope. Any shareholder attending the 2017 Annual Meeting may vote in person even if the shareholder returned a proxy. By Order of the Board of Directors Christopher M. Kelly Secretary Cleveland, Ohio March21, 2017 The enclosed proxy is being solicited on behalf of the Board of Directors of the Company and can be returned in the enclosed envelope, which requires no postage if mailed in the United States. TABLE OF CONTENTS Page THE PROXY AND SOLICITATION 1 PURPOSES OF ANNUAL MEETING 1 VOTING SECURITIES 1 PROPOSAL ONE 2 CORPORATE GOVERNANCE 4 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS 7 SECURITY OWNERSHIP OF MANAGEMENT 8 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 9 EXECUTIVE COMPENSATION 10 COMPENSATION DISCUSSION AND ANALYSIS 10 2 16 2-BASED AWARDS 17 OUTSTANDING EQUITY AWARDS AT 2-END 18 2 20 2 20 2 20 POTENTIAL PAYMENTS UPON TERMINATION OR CHANGE IN CONTROL 23 2 27 EQUITY COMPENSATION PLAN INFORMATION 28 RELATED PARTY TRANSACTIONS 28 AUDIT COMMITTEE REPORT 29 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 30 PROPOSAL TWO 31 PROPOSAL THREE 32 PROPOSAL FOUR 33 INCORPORATION BY REFERENCE 34 OTHER MATTERS 34 SHAREHOLDER PROPOSALS 34 ANNUAL REPORT 34 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS 34 2 April 28, 2017 THE PROXY AND SOLICITATION This Proxy Statement is being mailed on or about March21, 2017 to the shareholders of Olympic Steel, Inc., which is referred to as the “Company”, “we,” “our” or “us,” in connection with the solicitation by the Company’s Board of Directors, which is referred to as the Board, of the enclosed form of proxy for the 2017 Annual Meeting of Shareholders, which is referred to as the Annual Meeting, to be held on April 28, 2017, at 5096 Richmond Road, Bedford Heights, Ohio 44146, at 10:00 a.m. EDT. Pursuant to the Title XVII, Chapter 1701 of the Ohio Revised Code, any shareholder signing and returning the enclosed proxy has the power to revoke it by giving notice of such revocation to the Company in writing or at the Annual Meeting before any vote with respect to the matters set forth therein is taken. The representation in person or by proxy of at least a majority of the outstanding shares of the common stock of the Company, which we refer to as the Common Stock, entitled to vote is necessary to provide a quorum at the Annual Meeting. Abstentions and broker non-votes will be counted in determining whether a quorum has been achieved. The Company will bear the expense of preparing, printing and mailing this Proxy Statement. Although the Company has not retained a proxy solicitor to aid in the solicitation of proxies, it may do so in the future if the need arises, and does not believe that the cost of any such proxy solicitor will be material. In addition to solicitation of proxies by mail, certain Directors, officers and other employees of the Company, none of whom will receive additional compensation therefor, may solicit proxies by telephone, facsimile, electronic mail or by personal contacts. The Company will request brokers, banks and other custodians, nominees and fiduciaries to send proxy materials to beneficial owners and will, upon request, reimburse them for their out-of-pocket expenses. PURPOSES OF ANNUAL MEETING The Annual Meeting has been called for the purposes of: (1)electing the following Directors to the class whose two-year term will expire in 2019: Michael D. Siegal, Arthur F. Anton, Donald R. McNeeley and Michael G. Rippey; (2)ratifying the selection of PricewaterhouseCoopers LLP, which is referred to as PwC, as the Company’s independent auditors for the year ending December31, 2017; (3)approving, on an advisory basis, our named executive officer compensation; (4) recommending, on an advisory basis, the frequency of shareholder votes on named executive officer compensation; and (5)transacting such other business as may properly come before the Annual Meeting and any adjournments thereof. The persons named in the enclosed proxy have been selected by the Board and will vote Common Stock represented by valid proxies. Unless otherwise indicated in the enclosed proxy, they intend to vote “FOR” the election of the Director-nominees named herein, “FOR” the ratification of the selection of PwC as the Company’s independent auditors for the year ending December31, 2017, “FOR” the approval, on an advisory basis, of our named executive officer compensation and for a frequency of “EVERY YEAR” in regards to the frequency of shareholder votes on named executive officer compensation. VOTING SECURITIES The Board has established the close of business on March10, 2017 as the record date for determining shareholders entitled to notice of the Annual Meeting and to vote. On that date, 10,963,863 shares of Common Stock were outstanding and entitled to one vote per share on all matters properly brought before the Annual Meeting. PROPOSAL ONE ELECTION OF DIRECTORS The Board currently consists of eight members and is divided into two classes, whose members serve for a staggered, two-year term. The term of one class, which currently consists of four Directors, expires in 2018; the term of the other class, which currently consists of four Director nominees, expires at the 2017 Annual Meeting. The Board has nominated Michael D. Siegal, Arthur F. Anton, Donald R. McNeeley and Michael G. Rippey to be elected as Directors for a two-year term. The two-year term will end upon the election of Directors at the 2019 Annual Meeting of Shareholders. At the Annual Meeting, the shares of Common Stock represented by valid proxies, unless otherwise specified, will be voted to elect the Director-nominees. Each individual nominated for election as a Director of the Company has agreed to serve if elected. However, if any nominee becomes unable or unwilling to serve if elected, the proxies will be voted for the election of such other person as may be recommended by the Board. The Board has no reason to believe that the persons listed as nominees will be unable or unwilling to serve. Directors will be elected by a plurality of the votes cast at the Annual Meeting. Accordingly, abstentions and broker non-votes will have no effect in determining the outcome of the vote on the election of Directors. Certain information regarding each of the Company’s current Directors, including his principal occupation and directorships during the past five years, is set forth below. DIRECTOR NOMINEES Michael D. Siegal , age 64, joined the Board in 1984. He became Chief Executive Officer of the Company in 1984 and assumed the role of Chairman of the Board in 1994. Since 2014, Mr. Siegal has served on the board of directors of Cliffs Natural Resources Inc., a mining and natural resources company. He also serves on the board of directors of the Development Corporation of Israel and the Jewish Agency for Israel. Mr.Siegal has previously served on the board of directors of the Metals Service Center Institute, or MSCI, a metals industry trade association, University Hospitals of Cleveland and the Rock and Roll Hall of Fame and Museum. He also previously served as the Board Chair of the Jewish Federation of North America and the Jewish Federation of Cleveland. With over 30 years of executive experience at the Company, Mr.Siegal possesses proven managerial skills and firsthand knowledge of nearly every aspect of the Company’s business operations. As a member of the founding family of the Company, Mr.Siegal also brings to the Board knowledge and understanding of the evolution of a family business into a successful public company. Mr.Siegal is also a substantial long-term shareholder of the Company. Arthur F. Anton , age 59, joined the Board in 2009. Since 2004, Mr.Anton has served as the President and Chief Executive Officer of the Swagelok Company, a fluid systems technologies company. Since 1998, Mr.Anton has served in the following positions at the Swagelok Company: President and Chief Operating Officer, from 2001 to 2004; Executive Vice President, from 2000 to 2001; and Chief Financial Officer, from 1998 to 2000. He is a former Partner of Ernst& Young LLP, a professional services organization. Since 2006, Mr.Anton has served on the board of directors of The Sherwin-Williams Company, a paint coatings manufacturer. He also serves on the board of directors of University Hospitals of Cleveland and Forest City Real Estate Trust, Inc., a national real estate company. As the head of a large private corporation, Mr.Anton provides valuable insight into the successful operation of a business, which serves him well as a member of the Board, Chairman of the Audit and Compliance Committee and as a member of the Compensation Committee. As a former partner at Ernst& Young LLP, the Chair of the audit committee of The Sherwin-Williams Company and a member of the audit committee of Forest City Real Estate Trust, Inc., Mr.Anton possesses a detailed understanding of accounting principles and practice. Donald R. McNeeley, age 62, joined the Board in 2011. Since 1990, he has served as the President of Chicago Tube& Iron Company, or CTI, a fabricator of metal tubing, pipe, bar, valves and fittings and pressure parts that is now a subsidiary of the Company. From 1990 until 2015, Mr. McNeeley also served as the Chief Operating Officer of CTI. He is also an adjunct professor at Northwestern University. Mr.McNeeley serves on the board of directors of Vail Rubber Industries, a manufacturer of industrial roll coverings, and Saulsbury Industries, an engineering and construction company to heavy-industrial markets. He is also the Chair of the audit committee of Saulsbury Industries. Mr. McNeeley is a former Chairman of the MSCI. Mr.McNeeley’s years of experience at CTI, as well as his academic background, provide a wealth of knowledge regarding the steel pipe and tubing industry, making him a valuable member of the Board. -2- Michael G. Rippey , age 59, joined the Board in 2015. Since 2015, he has served as Senior Advisor to Nippon Steel USA, a steel-making company. Mr. Rippey served as Chairman of ArcelorMittal USA, a steel and mining company, from 2014 to 2015. Mr. Rippey served as President and Chief Executive Officer of ArcelorMittal USA from 2006 to 2014. From 1984 to 2006, he held various positions at Inland Steel and Ispat Inland, predecessor companies to ArcelorMittal USA. Mr. Rippey currently serves on the Board of Directors of the Chicagoland Chamber of Commerce. He has previously served on the Board of Directors of the following organizations: Children’s Home + Aid, the American Iron & Steel Institute, where he had also served as past Chairman of the Board, and the National Association of Manufacturers. He is also a member of the Dean’s Council and an Alumni Fellow at Indiana University. Mr. Rippey brings to the Board a wealth of knowledge of the metals industry. Mr. Rippey serves on both the Nominating and Compensation Committees and, effective March 2017, the Audit and Compliance Committee. DIRECTORS WITH TERMS THAT EXPIRE IN 2018 David A. Wolfort , age 64, joined the Board in 1987. He became Chief Operating Officer of the Company in 1995, continuing in that role until 2016, and assumed the role of President in 2001, a role he continues today. Mr.Wolfort serves as a member of the United States Industry Trade Advisory Committee on Steel. He previously served on the board of directors of the MSCI and was a past Chairman of both the MSCI Political Action Committee and the MSCI Government Affairs Committee. He is a Trustee and Chair of Ohio University Board of Trustees and a Trustee of the Musical Arts Association (Cleveland Orchestra). With his years of experience at the Company, Mr.Wolfort brings to the Board a wealth of knowledge concerning the Company’s business operations and the competitive landscape of the metals industry. Ralph M. Della Ratta , age 63, joined the Board in 2004. Since 2004, he has served as the Founder and Managing Director of Western Reserve Partners LLC, an investment banking firm. Prior to this time, Mr.Della Ratta was the Senior Managing Director and Manager of the Investment Banking Division of McDonald Investments, Inc., an investment banking firm, and through a 1998 merger with KeyCorp, he served in the same capacity. Mr.Della Ratta serves on the board of directors of Western Reserve Partners LLC and TCP International Holdings Ltd. Mr. Della Ratta previously served on the board of McCormack Advisors International, a wealth management firm, and NDI, Inc., a medical investment company. Having served for most of his professional career in the investment banking industry, Mr.Della Ratta provides valuable business and financial knowledge as Lead Director and a member of the Board, the Audit and Compliance Committee and the Compensation Committee. Dirk A. Kempthorne , age 65, joined the Board in 2010. He served as the Mayor of Boise, Idaho from 1986 to 1993, a United States Senator from Idaho from 1993 to 1999 and Governor of Idaho from 1999 to 2006. He also served as the 49 th Secretary of the U.S. Department of the Interior from 2006 to 2009. Mr.Kempthorne has served as the President of The Kempthorne Group, a consulting firm, since 2009 and has served as the President& Chief Executive Officer of the American Council of Life Insurers, an insurance industry trade association, since 2010. Since 2009, Mr.Kempthorne has also served on the board of directors of FMC Corporation, a global chemical company. With his commitment to public service and his recognized national leadership, Mr.Kempthorne provides important contributions and insights as a member of the Board and as Chairman of the Nominating Committee as we execute our strategic growth initiatives. Howard L. Goldstein , age 64, joined the Board in 2004. He has been a partner with Appelrouth, Farah& Co., a full service accounting and international business advisory firm, since 2012. Prior to 2012, Mr.Goldstein was the Managing Director of Mallah Furman, a certified public accounting firm, and had been a Senior Partner for over 25 years. Mr.Goldstein is a member of the American Institute of Certified Public Accountants, the Florida Institute of Certified Public Accountants, the Florida Board of Accounting, the New Jersey Board of Certified Public Accountants and the New Jersey Institute of Certified Public Accountants. Mr. Goldstein also serves as Vice Chair of the U.S. Board of Directors of Israel Bonds. As a certified public accountant, Mr.Goldstein’s broad knowledge and deep understanding of accounting principles and financial reporting rules and regulations make him a valuable asset as a member of the Board and the Audit and Compliance Committee. Mr.Goldstein’s experience with the Company has also made him a valued member of the Audit and Compliance Committee and the Nominating Committee and the Chairman of the Compensation Committee. The Board recommends a vote “FOR” Michael D. Siegal, Arthur F. Anton, Donald R. McNeeley and Michael G. Rippey for election to the class of directors whose two-year term will expire in 2019. -3- CORPORATE GOVERNANCE BOARD MEETINGS AND COMMITTEES The Board held four regularly scheduled meetings in 2016. The Board has a standing Audit and Compliance Committee, Compensation Committee and Nominating Committee. The Audit and Compliance Committee, Compensation Committee and Nominating Committee held four, two and one meetings, respectively, in 2016. The committees receive their authority and assignments from, and report to, the Board. All of the current Directors attended all applicable Board and committee meetings held during 2016. In addition to holding regular Board and committee meetings, the Board members and committee members also reviewed and considered matters and documents and communicated with each other apart from the meetings. Additionally, all non-management members of the Board meet separately without members of management present at every regularly scheduled Board meeting. The Board determines the independence of each Director and each Director-nominee in accordance with the independence standards set forth in the listing requirements of the Nasdaq Stock Market, which we refer to as Nasdaq. The Board has determined that Messrs. Della Ratta, Kempthorne, Anton, Goldstein and Rippey are independent Directors, as defined in the Nasdaq listing requirements. With respect to Mr. Rippey, who, as discussed above, was the former Chairman and former President and Chief Executive Officer of ArcelorMittal USA, the Board determined that the business relationship between the Company and ArcelorMittal USA relating to the purchase of certain steel products by the Company from ArcelorMittal USA does not impair his independence. Audit and Compliance Committee .The Audit and Compliance Committee is chaired by Mr.Anton and also consists of Messrs. Della Ratta and Goldstein and, effective March 2017, Mr. Rippey. The Audit and Compliance Committee is responsible for monitoring and overseeing our internal controls and financial reporting processes, as well as the independent audit of our consolidated financial statements by our independent auditors. Each committee member is an “independent director” as defined in the Nasdaq listing requirements and applicable rules of the Securities and Exchange Commission, which we refer to as the SEC. Each of Messrs.Anton, Rippey and Goldstein has been designated by the Board as meeting the definition of “audit committee financial expert” under SEC rules and each satisfies the Nasdaq’s professional experience requirements. The Audit and Compliance Committee operates pursuant to a written charter, which can be found on our website at www.olysteel.com. Additional information on the committee and its activities is set forth in the “Audit Committee Report” below. Compensation Committee.
